       Case 5:21-mj-00352 Document 18 Filed on 02/19/21 in TXSD Page 1 of 2

                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS




Consul General of Mexico                                         CLERK OF COURT
4507 San Jacinto Street                                            P.O. BOX 61010
                                                             HOUSTON, TEXAS 77208
Houston, Texas 77004                                         http://www.txs.uscourts.gov
Consulate General of Mexico




                                 Date: February 20, 2021
                              Case Number: 5:21−mj−00352
                                 Document Number: 18
        Case 5:21-mj-00352 Document 18 Filed on 02/19/21 in TXSD Page 2 of 2




                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS

CHRISTOPHER DOS SANTOS                                                        1300 VICTORIA STREET
U.S. MAGISTRATE JUDGE                                                         LAREDO, TEXAS 78040
                                                                              TEL: (956) 726-2242



                                     February 20, 2021


   Consul General of Mexico
   4507 San Jacinto Street
   Houston, Texas 77004
   Consulate General of Mexico


   Dear Consulate,

   I am writing this letter to inform your office that Yadira Yesenia Trevinio−SanMiguel, a
   citizen of Mexico, is being held as a material witness in USA vs. Rhonda Lee Walker,
   case no. 5:21−mj−00352, in the Laredo Division of the U.S. District Court, Southern
   District of Texas.


                                                     Sincerely,




                                                     Christopher dos Santos
                                                     U.S. Magistrate Judge
